Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new interpretation of the prior art reference cited below.  Specifically, the prior art of record has various embodiments where positioning elements (i.e. protruding spatial orientation elements) are surrounded by portions of the connecting element as described below. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 10, 14, 16 and 17 are rejected under 35 U.S.C. 102(a) (1 or 2) as being anticipated by Roemer et al. (DE 10 2014 110211 A1 or WO 2016/012303, using US Pub 2017/0133656 as an English equivalent, all of record).
In regard to claim 10, Roemer et al. teach a cell contacting arrangement for an energy storage module comprising at least one energy storage cell 113, wherein each storage cell has at least two connection terminals 115, comprising: a carrier plate (carrier element 102) which is arrangeable on the energy storage module 113; a cable harness 143 which is carried by the carrier plate and has a plurality of signal lines 145 (paragraph [0147]); a plurality of cell connectors (cell connector 116, 118 with current terminal ends 118; contact regions 182) which are inserted into the carrier plate or are integrated in the carrier plate and are configured to connect a connection terminal of the storage cell and a signal line of the cable harness (figures); and 
a connecting element (position element 168) having a first end, which is connectable to the signal line 145, and a second end, which is connectable to the cell connector 116, 118, 182 (figure 13), wherein the carrier plate and/or the cell connector have at least one spatial orientation element (positioning elements 170 including guide rails 270; guidance region 276 with two rear guide elements 254 and upper region 240 of connecting wall 238, figures 9-10; end sections 220 figures 17 and 18) which determines the spatial orientation between the connecting element and the cell connector and/or the carrier plate (paragraphs [0102-0244], figures 1-13).  
	In regard to the amendment, the spatial orientation element (upper region 240) is in a form of a section which protrudes from the cell connector 116, 118, 182 and is surrounded by the second end of the connecting element 168 (figure 10, paragraphs [0228-0231] - the upper region 240 of the wall 238 is surrounded by the two legs 226, 228 of connector/positioning element 168).  Additional embodiments include figures 17 and 18 where crimping elements 222 (a second end of the connecting element 168) is crimped around to surround and end section 220 of signal line 145 (a protruding section of the cell connector - paragraphs [0262-0264]). 
	In regard to claim 14, the first end of the connecting element 168 is composed of a first material, and the second end of the connecting element is composed of a second material (paragraphs [0172-0179]) - note the claim does not require the first and second material to be different).
In regard to claim 16, the connection between the connecting element and the cell connector and/or the signal line is form-fitting (same shape described above), force-fitting (push fit or crimping described above) and/or materially bonded (such as welded - paragraph [0044, 0174]).
In regard to claim 17, the connecting element has a housing-shaped accommodating element (housing 109 with covering element 108 - paragraph [0213-0215]) in which a temperature sensor can be accommodated (paragraph [0003, 0152]).

Claim Rejections - 35 USC § 103
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Roemer et al. as applied to claim 14 above.
In regard to claim 15, Roemer et al. teach the cell contacting arrangement according to claim 14 above but do not disclose wherein the first material is copper and the second material is aluminum in the connecting element.  However, as the prior art specifically teaches combinations of copper and zinc and that copper and aluminum are possible materials for the electrically conductive materials of the connecting element in the positioning system (paragraphs [0175-0177]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a combination of copper and aluminum for the first and second material of the connecting element in order to choose an arrangement with tailored galvanic corrosion properties of the connections as such as is well known in the battery art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Pub 2012/0164509 and USP 9,768,426

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723